          Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 1 of 12               FILED
                                                                             2020 Apr-23 PM 02:14
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION


THOMAS JOHNSON,                          )
                                         )
     Plaintiff(s),                       )
                                         )
v.                                       )   CIVIL ACTION NO.:
                                         )   1:20-cv-00452-CLM
CIRCLE K STORES, INC., et al.            )
                                         )
                                         )
     Defendant(s).                       )

__________________________________________________________________

               CIRCLE K STORES, INC.’S ANSWER TO
            PLAINTIFF’S FIRST AMENDED COMPLAINT
__________________________________________________________________

        Defendant Circle K Stores, Inc.’s, answers Plaintiff’s First Amended

Complaint as follows:

        1.     Circle K denies the material allegations in paragraph one (1) of

Plaintiff’s First Amended Complaint and demands strict proof thereof.

        2.     Circle K denies the material allegations in paragraph two (2) of

Plaintiff’s First Amended Complaint and demands strict proof thereof.

        3.     Circle K denies the material allegations in paragraph three (3) of

Plaintiff’s First Amended Complaint and demands strict proof thereof.
        Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 2 of 12




      4.     Circle K denies the material allegations in paragraph four (4) of

Plaintiff’s First Amended Complaint and demands strict proof thereof.

      5.     Circle K denies the material allegations in paragraph five (5) of

Plaintiff’s First Amended Complaint and demands strict proof thereof.

      6.     Circle K denies the material allegations in paragraph six (6) of

Plaintiff’s First Amended Complaint and demands strict proof thereof.


                                 FIRST DEFENSE

      Defendant denies that it was guilty of any negligence or wantonness which

proximately caused or contributed to the cause of Plaintiff’s alleged injuries and

damages.

                               SECOND DEFENSE

      Defendant avers that on the occasion of the accident made the basis of this

suit, Plaintiff was guilty of negligence which proximately contributed to cause

Plaintiff’s alleged injuries and damages.

                                 THIRD DEFENSE

      Plaintiff’s injuries and damages, none of which are admitted but are expressly

denied, were not the result of any acts or omissions of Defendant but were the result

of acts or omissions of other persons or entities.
        Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 3 of 12




                                FOURTH DEFENSE

      Plaintiff is barred from recovering under the First Amended Complaint in that

there is no causal connection or relationship between the alleged negligence or

wantonness of Defendant and Plaintiff’s alleged injuries or damages.

                                 FIFTH DEFENSE

      Defendant avers that Plaintiff is not the proper party to prosecute this action.

                                 SIXTH DEFENSE

      Defendant avers that Plaintiff assumed the risk of Plaintiff’s alleged injuries

and damages.

                                SEVENTH DEFENSE

      Plaintiff’s claims are barred in that the alleged condition complained of was

open and obvious.

                                EIGHTH DEFENSE

      Plaintiff’s claims are barred by collateral estoppel, equitable estoppel, judicial

estoppel and/or res judicata.

                                 NINTH DEFENSE

      Plaintiff’s First Amended Complaint, and each and every count thereof, to the

extent that it seeks exemplary or punitive damages, violates Defendant’s right to

procedural due process under the Fourteenth Amendment of the United States

Constitution and under the Constitution of the State of Alabama, and, therefore, fails
        Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 4 of 12




to state a cause of action under which either punitive or exemplary damages may be

awarded.

                                TENTH DEFENSE

      Plaintiff’s First Amended Complaint, in each and every count thereof, to the

extent that it seeks punitive or exemplary damages, violates Defendant’s right to

protection from “excess fines” as provided in the Eighth Amendment of the United

States Constitution and Article I, Section 15 of the Constitution of the State of

Alabama, and violates Defendant’s right to substantive due process as provided in

the Fifth and Fourteenth Amendment to the United States Constitution and provided

in the Constitution of the State of Alabama, and, therefore, fails to state a cause of

action supporting the punitive or exemplary damages claim.

                             ELEVENTH DEFENSE

      To the extent Plaintiff seeks or requests punitive or exemplary damages, any

award of punitive damages to Plaintiff in this case will be violative of the

constitutional safeguards provided to Defendant under the Constitution of the United

States of America.

                              TWELFTH DEFENSE

      To the extent Plaintiff seeks or requests punitive or exemplary damages, any

award of punitive damages to Plaintiff in this case would be violative of the

constitutional safeguards provided to Defendant under the Due Process Clause of
         Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 5 of 12




the Fourteenth Amendment of the Constitution of the United States in that punitive

damages are vague and not rationally related to the legitimate government concerns

or interests.

                            THIRTEENTH DEFENSE

       To the extent Plaintiff seeks or requests punitive or exemplary damages, any

award of punitive damages to the Plaintiff in this case will be violative of Article I,

Section 6 of the Constitution of the State of Alabama, which provides that no person

shall be deprived of life, liberty or property except by due process of law, in that

punitive damages are vague and are not rationally related to legitimate government

concerns or interests.

                            FOURTEENTH DEFENSE

       To the extent Plaintiff seeks or requests punitive or exemplary damages, any

award of punitive damages to Plaintiff in this case will be violative of the procedural

safeguards provided to Defendant under the Sixth Amendment to the Constitution

of the United States in that punitive damages are penal in nature and consequently,

Defendant is entitled to the same procedural safeguards accorded to criminal

defendants.

                             FIFTEENTH DEFENSE
       To the extent Plaintiff seeks or requests punitive damages, it is violative of

the Self-Incrimination Clause of the Fifth Amendment to the Constitution of the
        Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 6 of 12




United States of America to impose against Defendant punitive damages, which are

penal in nature, yet compel Defendant to disclose potentially incriminating

documents and evidence.

                             SIXTEENTH DEFENSE

      To the extent Plaintiff seeks or requests punitive damages, it is violative of

the Self-Incrimination Clause Article I, Section 6 of the Constitution of the State of

Alabama to impose against Defendant punitive damages, which are penal in nature,

yet compel Defendant to disclose potentially incriminating documents and evidence.

                           SEVENTEENTH DEFENSE

      To the extent Plaintiff seeks or requests punitive damages, it is violative of

the rights guaranteed by the Constitution of the United States of America and the

Constitution of the State of Alabama to impose punitive damages against Defendant

which are penal in nature by requiring a burden of proof by Plaintiff which is less

than the “beyond a reasonable doubt” burden required in criminal cases.

                            EIGHTEENTH DEFENSE

      To the extent Plaintiff seeks or requests punitive or exemplary damages, any

award of punitive damages to Plaintiff in this case will be violative of the Eighth

Amendment of the Constitution of the United States in that said damages would be

an excessive fine in violation of the Excessive Fines Clause to the Eighth

Amendment of the Constitution of the United States.
        Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 7 of 12




                           NINETEENTH DEFENSE

      To the extent Plaintiff seeks or requests punitive or exemplary damages, any

award of punitive damages to the Plaintiff in this case would be violative of the

Equal Protection Clause of the Fourteenth Amendment of the Constitution of the

United States.

                            TWENTIETH DEFENSE

      To the extent Plaintiff seeks or requests punitive or exemplary damages, the

imposition of punitive damages in this case violates the Due Process Clause of

Amendment V and XIV to the United States Constitution and Article I, Sections 1,

2, 6, 11, 13, 15, 27 and 35 of the Alabama Constitution, because the authorization

for unlimited punitive damages awards has a substantial chilling effect on the

exercise of fundamental rights to liberty and of access to the Courts. Among other

things, the present procedure and standards for imposing punitive damages are

unconstitutionally vague and violate Due Process under the aforesaid State and

Federal Constitution provisions by (1) failing to provide sufficiently objective and

specific standards by which juries may decide whether to award punitive damages

and to determine the amount of punitive damage awards; (2) failing to provide

sufficiently objective and specific standards by which juries may impose punitive

damages based on the culpability of alleged tort-feasors; (3) failing to provide

sufficiently objective and specific standards by which juries may award punitive
        Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 8 of 12




damages against multiple defendant for different alleged acts of wrongdoing; (4)

failing to provide sufficiently objective and specific standards by which juries may

award separate judgment against alleged joint tort-feasors; (5) by failing to provide

a sufficiently clear, objective and specific standard for appellate review of awards

for punitive damages; and (6) by failing to provide a meaningful opportunity for

challenging the excessiveness of such awards.

                           TWENTY-FIRST DEFENSE

      To the extent Plaintiff seeks or requests punitive or exemplary damages, the

imposition of punitive damages in this case violates the Equal Protection Clause of

Amendments V and XIV of the United States Constitution and deprives Defendant

of the right to equal protection under the law provided in Article I, Sections 1, 6 and

22 of the Alabama Constitution, became, among other reasons, criminal defendants

are placed in a position of a distinct advantage over civil defendants of comparable

culpability due to the disparity in punitive treatment for similar conduct and because

the absence of sufficiently objective and specific standards for the imposition of

punitive damages fails to ensure equality of treatment between and among similarly

situated defendants.

                         TWENTY-SECOND DEFENSE

      Defendant pleads that the protections of Ala. Code §§ 6-11-23(a) and 6-11-24

apply to this action.
           Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 9 of 12




                            TWENTY-THIRD DEFENSE

       Defendant pleads that the protections of Ala. Code §§ 6-11-20 and 6-11-21

may apply to this action.

                         TWENTY-FOURTH DEFENSE

       Defendant pleads that Plaintiff lacks standing and/or capacity and/or is not the

proper party to prosecute this action.

                            TWENTY-FIFTH DEFENSE

       Defendant pleads that Plaintiff’s claims are barred by lack of proximate cause.

                            TWENTY-SIXTH DEFENSE

       Defendant denies notice of the condition alleged in Plaintiff’s First Amended

Complaint.

                         TWENTY-SEVENTH DEFENSE

       Defendant avers Plaintiff’s alleged injuries were caused by the acts of other

parties.

                            TWENTY-EIGHTH DEFENSE

       Defendant denies that Plaintiff was injured to the nature and extent claimed

and contests damages.
       Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 10 of 12




                          TWENTY-NINTH DEFENSE

      Defendant claim as a set-off any monies received by, or paid on behalf of, the

Plaintiff for the acts or injuries alleged in Plaintiff’s First Amended Complaint,

including insurance proceeds or settlements of any kind.

                             THIRTIETH DEFENSE

      Defendant pleads as a defense that Plaintiff has failed to mitigate Plaintiff’s

alleged damages.

                           THIRTY-FIRST DEFENSE

       Any verdict based on Plaintiff’s claims for compensatory damages for pain

and suffering, mental anguish or emotional distress would violate Defendant's

guarantee of due process and equal protection under the laws as established by the

United States Constitution and the Alabama Constitution as the standards for

assessing the propriety of an amount of such damages violate constitutional

prohibitions against vague and over broad laws.

                          THIRTY-SECOND DEFENSE

       Plaintiff cannot recover for pain and suffering, mental anguish or emotional

distress, if any, in that there is no fixed, objective and consistent standard under

Alabama law for ascertaining the amount of such damages, such that any award of

such damages against Defendant would violate the Fifth and Fourteenth Amendment

to the United States Constitution and Article I, Section 6 and Article I, Section 15 of
       Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 11 of 12




the Alabama Constitution, which prohibit deprivation of life, liberty or property

except by due process of law.

                          THIRTY-THIRD DEFENSE

       A jury award of mental anguish damages in this case will violate due process

and equal protection rights guaranteed to Defendant by the Fifth and Fourteenth

Amendments to the United States Constitution, and Article I, Sections 1, 6 and 22

of the Constitution of the State of Alabama of 1901. In particular, a mental anguish

damage award will violate these constitutional provisions because Alabama juries

are given no rule, standard or guideline upon which to rely in calculating mental

anguish damage awards.

                         THIRTY-FOURTH DEFENSE

      Plaintiff’s claims are barred by the applicable Statute(s) of Limitations.


                                /s/ Glenn E. Ireland
                                GLENN E. IRELAND (ASB-458-e51g)
                                VIRGINIA F. GAMBACURTA (ASB-2046-i71f)
                                Attorneys for Defendant, Circle K Stores, Inc.

OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com
        vgambacurta@carrallison.com
       Case 1:20-cv-00452-CLM Document 5 Filed 04/23/20 Page 12 of 12




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of April, 2020, I have served a copy of
the above and foregoing on counsel for all parties by:

           Facsimile transmission;
           Hand Delivery;
           Placing a copy of same in the United States Mail, properly
           addressed and first-class postage prepaid to; and/or
        XX Using the Alafile or CM/ECF system which will send
           notifications of such to the following:


Elizabeth Clark Bone, Esq.
950 22nd Street North, Suite 709
Birmingham, AL 35203
ecbone@outlook.com


                               /s/ Glenn E. Ireland
                               OF COUNSEL
